                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


 REV. TOM BROWN                                                                 PLAINTIFF

 V.                             CASE NO. 5:18-CV-05199

JAIL STAFF JOHN AND JANE DOES; and
SHERIFF TIM HELDER, in his official capacity,
Washington County, Arkansas                                                DEFENDANTS

                                   OPINION AND ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983.

Plaintiff proceeds pro se and in forma pauperis.

       By Opinion and Order (Doc. 17) entered on February 14, 2019 , Plaintiff was given

until April 15, 2019 , to file an amended complaint naming the staff members he contends

denied him medical care and/or subjected him to unconstitutional conditions of

confinement. In the meantime, the Court added Wash ington County as a Defendant by

serving Sheriff Helder in his official capacity.

       To date, Plaintiff has not filed the amended complaint. Plaintiff has not sought an

extension of time to comply with the Order. No mail has been returned as undeliverable.

       The Federal Rules of Civil Procedure specifically contemplate dismissal of a case

on the ground that the plaintiff failed to prosecute or failed to comply with an order of the

court. Fed . R. Civ. P. 41(b); Line v. Wabash R.R. Co. , 370 U.S. 626 , 630-31 (1962)

(stating that the district court possesses the power to dismiss sua sponte under Rule

41 (b )). Pursuant to Rule 41 (b ), a district court has the power to dismiss an action based

on "the plaintiff's failure to comply with any court order. " Brown v. Frey, 806 F.2d 801 ,

803-04 (8th Cir. 1986) (emphasis added). Additionally, Rule 5.5(c)(2) of the Local Rules




                                               1
for the Eastern and Western Districts of Arkansas requires parties appearing pro se to

monitor the case, and to prosecute or defend the action diligently.

      Therefore, pursuant to Rule 41 (b ), this Complaint should be and hereby is

 DISMISSED WITHOUT PREJUDICE based on Plaintiff's failure to prosecute this case ,

 his failure to obey the order of the Court, and his failure to comply with Local Rule

 5.5(c)(2). Fed. R. Civ. P. 41(b).        A
                             .       ~'J~,J
      IT IS SO ORDERED on this ~           ay of April, 2019.




                                              2
